DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/EP2016/080126 filed 12/07/2016, has been received and acknowledged. 

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 14-25 in the reply filed on 06/03/2021 is acknowledged. Therefore, Claim 26 is withdrawn and Claims 14-25 are pending examination as discussed below.

Specification
The abstract of the disclosure is objected to because the abstract includes the “(Fig. 1)” within the abstract in a separate paragraph. Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 20, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 20, the claim recites, “wherein the covering device is formed deformable such that…”. However, this is considered to be indefinite as the examiner is unsure what the applicant is attempting to define or describe. Until further clarification, the examiner will interpret this feature as the covering device being configured such that a first part of the covering device is displaceable along a conveying direction and a second part of the covering device is displaceable at an angle to the conveying device away from the component. 
Regarding Claim 20, the examiner points out the phrasing “in particular” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding Claim 24, the examiner points out the phrasing “in particular” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-16, and 18-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loges (WO-2013189597-A, previously cited, cited by applicant).

Regarding Claim 14, Loges teaches a device for temperature-controlling a component part (paragraph [0012]). Loges teaches the device having a temperature-control zone (paragraph [0012]), along which the component part is movable along a conveying direction (Figures 4, and 5; paragraphs [0012], and [0021]-[0022]). Loges teaches the temperature-control zone being configured to temperature-control at least a temperature-control section of the component part (paragraph [0012]). Loges teaches a temperature-control zone controller, which is configured to cover a covering region of a temperature-control zone (paragraph [0015]), such that in the covering region a temperature-control effect from the temperature-control zone to the temperature-control section of the component is reducible (paragraph [0013]). Loges teaches the temperature-control zone controller being configured to adjust the size of the covering region (paragraph [0015], lines 178-190). 
Regarding Claim 15, Loges teaches the temperature control zone having, along the conveying direction, a plurality of temperature-control elements that are located at a distance to each other (Figures 3-6; paragraph [0015]). 
Regarding Claim 16, Loges teaches the temperature-control zone having, transverse to the conveying direction, a plurality of temperature-control elements that are located at a distance to each other (Figure 3, paragraph [0015]). 
Regarding Claim 18, Loges teaches the temperature-control zone controller having a covering device of which is moveable within the temperature-control zone along a conveying direction (paragraph [0015]). 
Regarding Claim 19, Loges teaches the covering device bearing on at least one guild roller (paragraph [0015]). 
Regarding Claim 20, regarding the limitations of the instant claim the examiner points out the following. Loges teaches:

“…the shield, which can consist of several sub-elements” (paragraph [0012])

“Components with complicated contours for the different strength properties can also be created, which these can be mapped through the design of the shield” (paragraph [0013])

“…a shielding device which has one or more contoured cover elements for shielding the predetermined area of the base body and is designed both in terms of its material and in terms of its functional design” (paragraph [0015])

“The cover element or elements are preferably attached to the shielding device in a sliding or pivoting manner so that they can be moved over, under and/or around the area of the base body to be shielded, depending on the necessity and intended use” (paragraph [0015]). 

Thus, whiles Loges does not explicitly teach a first part of the covering device being displaceable along a conveying direction and a second part of the covering device being displaceable at an able to the conveying device away from the component part, it is clear from the above cited areas that Loges teaches these features since Loges teaches at least first and second covering device parts (e.g., paragraphs [0012]-[0013]), and further that these parts can slide or pivot in such a manner that they are displaceable in any direction including along the conveying direction and in an angle to the conveying device away from the component part (e.g., “over, under and/or around the area of the base body” paragraph [0015]). When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § § 2112- 2112.02.
Regarding Claim 21, Loges teaches the covering device having sheet plate material (paragraphs [0015], and [0017]). 
Regarding Claim 22, Loges teaches the covering device consisting of covering portions that are connected to each other in an articulated manner (Figure 3). 
Regarding Claim 23, regarding the limitations of the instant claim the examiner points out the following. Loges teaches:

“…the shield, which can consist of several sub-elements” (paragraph [0012])

“Components with complicated contours for the different strength properties can also be created, which these can be mapped through the design of the shield” (paragraph [0013])

“…a shielding device which has one or more contoured cover elements for shielding the predetermined area of the base body and is designed both in terms of its material and in terms of its functional design” (paragraph [0015])

“The cover element or elements are preferably attached to the shielding device in a sliding or pivoting manner so that they can be moved over, under and/or around the area of the base body to be shielded, depending on the necessity and intended use” (paragraph [0015]). 

Thus, whiles Loges does not explicitly teach the temperature-control zone controller having at least one covering flap, the covering flap being arranged in the temperature-control zone and is pivotable to a first position causing a temperature-control zone to not be influences by a temperature-control effects, and is also pivotable to a second position causing a temperature-control zone to have a reducible effect by a temperature-control effect, it is clear from the above cited areas that Loges teaches these features since Loges teaches at least first and second covering device parts (e.g., paragraphs [0012]-[0013]), Loges teaches these covering parts are intended to influence the temperature-control effect within a temperature-control zone (e.g., paragraph [0013]), and further that these parts can slide or pivot in such a manner that they are displaceable in any direction including along the conveying direction and in an angle to the conveying device away from the component part (e.g., “over, under and/or around the area of the base body” paragraph [0015]). When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § § 2112- 2112.02.
Regarding Claim 24, regarding the limitations of the instant claim the examiner points out the following. Loges teaches:

“…the shield, which can consist of several sub-elements” (paragraph [0012])

“Components with complicated contours for the different strength properties can also be created, which these can be mapped through the design of the shield” (paragraph [0013])

“…a shielding device which has one or more contoured cover elements for shielding the predetermined area of the base body and is designed both in terms of its material and in terms of its functional design” (paragraph [0015])

“The cover element or elements are preferably attached to the shielding device in a sliding or pivoting manner so that they can be moved over, under and/or around the area of the base body to be shielded, depending on the necessity and intended use” (paragraph [0015]). 

Thus, whiles Loges does not explicitly teach the temperature-control zone controller having at least one covering lamella which extends transverse to the conveying direction, and is displaceable to a first position causing a temperature-control zone to not be influences by a temperature-control effects, and is also displaceable to a second position causing a temperature-control zone to have a reducible effect by a temperature-control effect, it is clear from the above cited areas that Loges teaches these features since Loges teaches at least first and second covering device parts (e.g., paragraphs [0012]-[0013]), Loges teaches these covering parts are intended to influence the temperature-control effect within a temperature-control zone (e.g., paragraph [0013]), and further that these parts can slide or pivot in such a manner that they are displaceable in any direction including along the conveying direction and in an angle to the conveying device away from the component part (e.g., “over, under and/or around the area of the base body” paragraph [0015]). When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § § 2112- 2112.02.
Regarding Claim 25, regarding the limitations of the instant claim the examiner points out the following. Loges teaches:

“…the shield, which can consist of several sub-elements” (paragraph [0012])

“Components with complicated contours for the different strength properties can also be created, which these can be mapped through the design of the shield” (paragraph [0013])

“…a shielding device which has one or more contoured cover elements for shielding the predetermined area of the base body and is designed both in terms of its material and in terms of its functional design” (paragraph [0015])

“The cover element or elements are preferably attached to the shielding device in a sliding or pivoting manner so that they can be moved over, under and/or around the area of the base body to be shielded, depending on the necessity and intended use” (paragraph [0015]). 

Thus, whiles Loges does not explicitly teach a plurality of covering lamellae, which extend independently from each other transverse to and/or in a conveying direction, the covering lamellae being arrange one after the other along a conveying direction or transverse to the conveying direction, wherein each of the covering lamellae is displaceable independently from each other to a first position causing a temperature-control zone to not be influences by a temperature-control effects, and also displaceable to a second position causing a temperature-control zone to have a reducible effect by a temperature-control effect, it is clear from the above cited areas that Loges teaches these features since Loges teaches at least first and second covering device parts (e.g., paragraphs [0012]-[0013]), Loges teaches these covering parts are intended to influence the temperature-control effect within a temperature-control zone (e.g., paragraph [0013]), and further that these parts can slide or pivot in such a manner that they are displaceable in any direction including along the conveying direction and in an angle to the conveying device away from the component part (e.g., “over, under and/or around the area of the base body” paragraph [0015]). When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § § 2112- 2112.02.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Loges (WO-2013189597-A, previously cited, cited by applicant) as applied to claim 15 above, and further in view of Herbert (U.S. 2014/0367898). 

Regarding Claim 17, Loges is relied upon for the reasons given above in addressing claim 15. However, Loges does not teach temperature-control elements as being nozzles, through which a temperature-control fluid is flowable in the direction towards the temperature-control section of the component. 
Herbert teaches a cooling system for heat-treated parts (abstract). Herbert teaches temperature-control elements as being nozzles through which a temperature-control fluid is flowable in a direction towards a temperature-control section of the component (paragraph [0008]). Herbert teaches this feature, in part, allows for highly controlled cooling across a component part being heat treated by tailoring the heat transfer coefficient in specific areas of the part based on the cross-sectional thickness (paragraph [0020]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Loges with the concepts of Herbert with the motivation of allowing for highly controlled cooling across a component part being heat treated by tailoring the heat transfer coefficient in specific areas of the part based on the cross-sectional thickness. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Loges (WO-2013189597-A, previously cited, cited by applicant) as applied to claim 15 above, and further in view of Mann (U.S. Patent No. 6,174,389). 

Regarding Claim 17, Loges is relied upon for the reasons given above in addressing claim 15. However, Loges does not teach temperature-control elements as being nozzles, through which a temperature-control fluid is flowable in the direction towards the temperature-control section of the component. 
Mann teaches a fixture and method for selectively quenching a predetermined area of a workpiece (abstract). Mann teaches temperature-control elements as being nozzles, through which a temperature-control fluid is flowable in the direction towards the temperature-control section of a component (column 4, lines 23-27). Mann teaches this feature, in part, allows for protection of areas that would be disadvantageously affected if contacted by quench media (column 4, lines 60-64). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Loges with the concepts of Mann with the motivation of protecting areas that would be disadvantageously affected if contacted by quench media. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN L HECKMAN/Examiner, Art Unit 1735                                                                                                                                                                                                        

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735